                Case 19-12220-KBO               Doc 48      Filed 10/25/19         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11
                                                          )
                  1
YUETING JIA,                                              ) Case No.: 19-12220(KBO)
                                                          )
                                   Debtor.                ) Re: Docket No. 18

                                                        Objection Deadline: November 8,2019 at 4:00 p.m.(ET)
                                                           Hearing Date: November 15,2019 at 10:00 a.m.(ET)

  NOTICE OF DEBTOR’S APPLICATION PURSUANT TO SECTION 327(a) OF THE
  BANKRUPTCY CODE,RULE 2014 OF THE FEDERAL RULES OF BANKRUPTCY
     PROCEDURE AND LOCAL RULE 2014-1 FOR AUTHORIZATION TO EMPLOY
       AND RETAIN PACHULSKISTANG ZIEHL & JONES LLP AS COUNSEL
            FOR THE DEBTOR AND DEBTOR IN POSSESSION NUNC
                               PRO TUNC TO THE PETITION DATE


TO: (a) the Office of the United States Trustee; (b) creditors holding the twenty largest
     unsecured claims against the Debtor; and (c) parties requesting notice pursuant to
         Bankruptcy Rule 2002.

                 PLEASE TAKE NOTICE that on October 17,2019,the above-captioned debtor

and debtor in possession (the “Debtor”), filed the Debtor’s Application Pursuant to Section

327(a) ofthe Bankruptcy Code, Rule 2014 ofthe Federal Rules ofBankruptcy Procedure and
Local Rule 2014-1for Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP
as   Counselfor the Debtor and Debtor In Possession Nunc Pro Tunc to the Petition Date (the
“Application”)[Docket No. 18] with the United States Bankruptcy Court for the District of
Delaware,824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Bankruptcy Court”).

A copy ofthe Application is attached hereto as Exhibit A.




  ’ The last four digits ofthe Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
  Marguerite Drive, Rancho Palos Verdes, CA 90275.



DOCS DE:225977.1 46353/001
                Case 19-12220-KBO        Doc 48     Filed 10/25/19      Page 2 of 3




                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

entry of an order with respect to the relief sought in the Application must be filed with the

Bankruptcy Court on or before November 8,2019 at 4:00 p.m. prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon:(a) proposed counsel to the Debtor, Pachulski

Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington,

Delaware 19899-8705 (Courier 19801), Attn: Richard M. Pachulski, Esq.

(rpachulski@pszjlaw.com) and James E. O’Neill (ioneill@pszilaw.com),(b)the United States

Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: David L.

Buchbinder (David.L.Buchbinder@usdoi.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE,THE COURT MAY GRANT THE RELIEF

REQUESTED BY THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.
                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE APPLICATION WILL BE HELD ON NOVEMBER 15, 2019

AT 10:00 A.M,PREVAILING EASTERN TIME BEFORE THE HONORABLE KAREN B.




                                              2
DOCS_DE;225977.1 46353/001
                Case 19-12220-KBO   Doc 48     Filed 10/25/19    Page 3 of 3




OWENS,UNITED STATES BANKRUPTCY COURT JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,824 MARKET STREET,

6TH FLOOR,COURTROOM NO. 1, WILMINGTON,DELAWARE 19801.


Dated: October 25, 2019                    PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/James E. O’Neill
                                           Richard M. Pachulski(CA Bar No. 90073)
                                           Jeffrey W. Dulberg(CA Bar No. 181200)
                                           Malhar S. Pagay(CA Bar No. 189289)
                                           James E. O’Neill(DE Bar No. 4042)
                                           919 N. Market Street, 17"' Floor
                                           P.O. Box 8705
                                           Wilmington, DE 19899-8705 (Courier 19801)
                                           Tel:   (302)652-4100
                                           Fax:   (302)652-4400
                                           Email: rpachulski@pszjlaw.com
                                                 jdulberg@pszjlaw.com
                                                  mpagay@pszjlaw.com
                                                 joneill@pszjlaw.com

                                           Proposed Attorneys for Debtor and Debtor in
                                           Possession




                                       3
DOCS DE:225977.1 46353/001
